        Case 3:06-cr-00266-CRB Document 615 Filed 07/17/20 Page 1 of 2




             UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              San Francisco Venue


               Request for Modifying the Conditions or Term of Supervision


 Person Under Supervision                        Docket Number
 Anthony Lamboy                                  0971 3:06CR00266-004 CRB

 Name of Sentencing Judge: The Honorable Charles R. Breyer
                           Senior United States District Judge

 Date of Original Sentence:     October 22, 2008

 Original Offense
 Count Seventeen: Possession of Methamphetamine with Intent to Distribute, 21 U.S.C. §
 841(a)(1), a Class A Felony.

 Original Sentence: 120 months custody and supervised release term of 5 years.

 Special Conditions: Drug Treatment; Drug Testing; No association with Co-Defendants;
 Search; and Drug Registration.

 Prior Form(s) 12: None

 Type of Supervision                             Date Supervision Commenced
 Supervised Release                              September 15, 2017

 Assistant U.S. Attorney                         Defense Counsel
 Jason Kleinwaks                                 PRO SE


                                    Petitioning the Court

To modify the conditions of Supervised Release as follows:

The following standard condition of supervision is removed: “The defendant shall not leave the
judicial district without permission of the court or probation officer.”




                                                                   NDC-SUPV-FORM 12B(1) 4/6/2015
         Case 3:06-cr-00266-CRB Document 615 Filed 07/17/20 Page 2 of 2

RE:    Lamboy, Anthony
       0971 3:06CR00266-004 CRB
                                             Cause

On July 15, 2020, a hearing regarding a motion for early termination was held before Your Honor.
At that hearing, Your Honor ordered the above referenced condition of supervision be stricken to
allow Mr. Lamboy to freely travel for employment purposes.

The Court ordered the undersigned probation officer to memorialize the order in writing. A Motion
Hearing date was set for April 14, 2021, at 1:30 p.m.



 Respectfully submitted,                         Reviewed by:



 ___________________________________             ___________________________________
 Jose Figueroa                                   Aaron Tam
 U.S. Probation Officer                          Supervisory U.S. Probation Officer
 Date Signed: July 16, 2020



THE COURT ORDERS:

 X The following condition of supervision is hereby removed: “The defendant shall not leave
___
the judicial district without permission of the court or probation officer.”




 July 17, 2020
 Date                                                Charles R. Breyer
                                                     Senior United States District Judge




                                                                     NDC-SUPV-FORM 12B(1) 4/6/2015
